EXHIBIT 10.01 AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Amended and Restated Employment Agreement (this “Agreement”), dated as of January 1, 2009 (the “Effective Date”), is entered into by and between DARLING INTERNATIONAL INC., a Delaware corporation (“Employer” or the “Company”), and RANDALL C. STUEWE (“Employee”). WHEREAS, Employee and Employer previously entered into that certain Employment Agreement, dated as of February 3, 2003, as amended by Amendment No.1, dated as of July 1, 2003, and Amendment No. 2, dated as of October 13, 2006 (collectively, the “Prior Employment Agreement”); WHEREAS, Employer desires to employ Employee and Employee desires to be employed by Employer, under the terms and pursuant to the conditions set forth herein; and WHEREAS, this Agreement amends, restates and supersedes the Prior Employment Agreement in its entirety. NOW, THEREFORE, for and in consideration of the mutual covenants, agreements, understandings, undertakings, representations, warranties and promises hereinafter set forth, and intending to be legally bound thereby, the parties hereto agree as follows: 1.Employment as Chairman and Chief Executive Officer.Employer hereby engages Employee, and Employee hereby agrees, to serve as Employer’s chairman and chief executive officer during the Employment Period (as defined below), upon the terms and subject to the conditions set forth in this Agreement.While serving as chairman and chief executive officer, Employee shall carry out such duties as are assigned by Employer’s Board of Directors (the “Board”), which are consistent with Employee’s position as chairman and chief executive officer, and shall have full authority to manage the business of Employer subject to the direction of the Board. 2.Director.Employer hereby agrees to appoint Employee to a vacant position on the Board and thereafter to nominate Employee for election to the Board at each annual meeting of the stockholders of Employer held during the Employment Period.Employee hereby agrees to serve as a director during the Employment Period.The Board agrees to elect Employee as Chairman of the Board immediately upon Employee’s appointment to the Board.Employer now provides, and agrees to use all reasonable efforts to continue to provide, at its expense, directors and officer’s liability insurance (“D and O”) with limits of not less than $30 million at all times during the Employment Period, provided that if the Board determines that such “D and O” coverage cannot be obtained at reasonable cost, Employee may elect to voluntarily terminate his employment. 1 3.Base Salary.Employee shall receive a minimum base salary of $675,000 per annum during the Employment Period as compensation for the services contemplated hereby, payable in accordance with Employer’s payroll policy for senior executive employees (the “Base Salary”).A copy of said policy has been provided to Employee prior to execution of this Agreement.Employer’s Compensation Committee will review the Base Salary annually and increase the Base Salary as appropriate to ensure that Employee’s compensation is commensurate with compensation paid to like employees in the industry.In no event shall the Base Salary be reduced during the Employment Period. 4.Employment Period.“Term” means the period beginning January 1, 2009 and extending through December 31, 2009; provided, however, that the Term shall automatically extend for successive one (1) year periods after December 31, 2009 (last day of the original Term), unless Employee’s employment (and therefore the Term) is earlier terminated (i) by Employer without Cause on not less than thirty (30) days prior notice to Employee, (ii) by Employer in accordance with Section 10(a) or (b) hereof, or (iii) by Employee for Good Reason (as hereinafter defined) in accordance with
